Citation Nr: 1522187	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a March 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A January 2006 RO decision denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the January 2006 RO decision that was not previously of record, and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2006 RO decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, any further discussion of VA' duties to notify and assist is not warranted given the Board's favorable decision herein.  


II.  New and Material Evidence - Bilateral Hearing Loss

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied in a January 2006 RO decision because the evidence did not show that the Veteran had a current bilateral hearing loss disability which was related to active service.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the January 2006 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Since the prior final January 2006 RO decision, relevant evidence added to the record includes a December 2010 letter from the Veteran's private treating physician wherein he opined that the Veteran's hearing loss was more likely than not caused by noise exposure during active service.  The Board finds that the private physician's statement constitutes new and material evidence.  Such evidence was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection, specifically whether or not the Veteran's hearing loss is related to active service.  Moreover, the statement is an indication that the Veteran's hearing loss may be associated with service, which triggered VA's duty to assist.  As the information submitted since the last final RO decision constitutes new and material evidence, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss, and to that extent only, the claim is granted.  


REMAND

As discussed above, the Board has reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss.  After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication.  Specifically, the Veteran must be afforded an adequate VA examination which reconciles the conflicting medical evidence of record and provides an adequate supporting rationale.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

Post-service VA treatment records document a current bilateral hearing loss disability in accordance with VA regulations.  See 38 C.F.R. § 3.385 (2014).  

The December 2010 private medical opinion discussed above related the Veteran's current bilateral hearing loss to noise exposure during his active service based upon the physician's knowledge of the Veteran and his history.  The Board affords little probative weight to the private physician's opinion because it is not supported by an adequate rationale.  Additionally, there is no evidence that the opinion was based upon a review of the Veteran's claims file, and the opinion is not thorough or detailed.  

However, as noted, the December 2010 private nexus opinion was sufficient to trigger VA's duty to assist.  Therefore, the Veteran was afforded a subsequent VA audiology examination in January 2011.  The VA examiner diagnosed bilateral hearing loss; however, she concluded that it was not caused by or a result of his noise exposure during active service because his physical examination upon separation from active service documented  normal hearing bilaterally.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  As such, the examiner's opinion that the Veteran's current hearing loss disability is unrelated to his military service due to the rationale that there is a lack of evidence of a hearing loss disability upon separation from active service is inadequate to decide the Veteran's claim.  

Given that neither the positive private nexus opinion nor the negative VA nexus opinion was supported by an adequate rationale, the Veteran's claim must be remanded for an addendum opinion which is supported by an adequate rationale that is consistent with the holding of Hensley.  See id.; see also Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the January 2011 VA audiology examination.  If she is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings should be reported in detail.  

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service, including his reported in-service noise exposure.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements of noise exposure, both during active service as a weapons mechanic and post-service discharge, including previously reported occupational and recreational noise exposure.  

Moreover, in rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.  

2.  Review the resulting opinion to ensure its adequacy, including its compliance with the above holding of Hensley, supra.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

3.  After the above development, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


